The appeal is from a sentence of five years in the penitentiary on a charge of theft.
The appellant brings forward three bills of exception in the transcript but the record is before this court without a statement of facts. Therefore, the court is unable to appraise said bills of exception. Article 760, Vernon's Ann. Code of Criminal Procedure, (cases cited under Note 6.)
Further, the bills are in question and answer form. The judge does not certify that it is necessary to have them in this form. Under the rules they cannot be considered. Jones v. State, 154 S.W.2d 456; Hyde v. State, 136 S.W.2d 850; Kodak v. State, 165 S.W.2d 908.
The judgment of the trial court is affirmed. *Page 340